FILED
                            NOT FOR PUBLICATION                               AUG 22 2016

                                                                          MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                         U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 15-10471

               Plaintiff - Appellee,             D.C. No. 2:15-cr-00568-SPL

 v.
                                                 MEMORANDUM*
MIGUEL ANGEL CERVANTES-
CEVALLOS, a.k.a. Miguel Angel
Cervantes, a.k.a. Miguel Anguel
Cervantes, a.k.a. Miguel Anguel Cervantes
Cevallos, a.k.a. Miguel Anguel Cervantes-
Cevallos,

               Defendant - Appellant.


                    Appeal from the United States District Court
                             for the District of Arizona
                     Steven P. Logan, District Judge, Presiding

                            Submitted August 16, 2016**

Before:        O’SCANNLAIN, LEAVY, and CLIFTON, Circuit Judges.

      Miguel Angel Cervantes-Cevallos appeals from the district court’s judgment


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
and challenges his guilty-plea conviction and 33-month sentence for reentry of a

removed alien, in violation of 8 U.S.C. § 1326. Pursuant to Anders v. California,

386 U.S. 738 (1967), Cervantes-Cevallos’s counsel has filed a brief stating that

there are no grounds for relief, along with a motion to withdraw as counsel of

record. We have provided Cervantes-Cevallos the opportunity to file a pro se

supplemental brief. No pro se supplemental brief or answering brief has been

filed.

         Cervantes-Cevallos waived his right to appeal his conviction and sentence.

Our independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 80

(1988), discloses no arguable issue as to the validity of the waiver. See United

States v. Watson, 582 F.3d 974, 986-88 (9th Cir. 2009). We accordingly dismiss

the appeal. See id. at 988.

         Counsel’s motion to withdraw is GRANTED.

         DISMISSED.




                                           2                                  15-10471